Case: 19-13090   Date Filed: 05/18/2020     Page: 1 of 6



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13090
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:11-cr-00041-HLM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CHRISTOPHER JACOB COCHRAN,

                                                            Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 18, 2020)

Before GRANT, LUCK, and HULL, Circuit Judges.

PER CURIAM:
               Case: 19-13090      Date Filed: 05/18/2020   Page: 2 of 6



      Christopher Cochran appeals the district court’s order denying his second

motion for early termination of supervised release, pursuant to 18 U.S.C.

§ 3583(e)(1). We affirm.

                                           I.

      In 2008, Cochran entered a guilty plea to one count of travelling with intent

to engage in illicit sexual conduct, in violation of 18 U.S.C. § 2423(b), and was

sentenced to 24 months in prison followed by 10 years of supervised release.

Cochran was released from prison in February 2011 and began his term of

supervised release. A little over a year later, however, the district court determined

that Cochran had violated the terms of his supervised release and revoked it,

sentencing him to four months in prison followed by ten years’ supervised release

with the same conditions as previously imposed. In 2015, Cochran again violated

the terms of his supervised release; the district court revoked his supervised release

a second time and sentenced Cochran to 90 days in prison, once again followed by

ten years of supervised release.

      In November 2017, Cochran filed his first motion for early termination of

supervised release. The district court denied the motion, noting Cochran’s

previous violations, but stated that it would “consider granting a request for an

early termination of Defendant’s term of supervised release filed eighteen (18)




                                           2
              Case: 19-13090     Date Filed: 05/18/2020   Page: 3 of 6



months after the date of this Order, provided that Defendant has no violations or

issues of concern during that time period.”

      Eighteen months later, Cochran filed a second motion for early termination

of supervised release. Cochran represented to the court that he had complied with

the conditions of his supervised release in the last 18 months and argued that the

sentencing factors in 18 U.S.C. § 3553(a) weighed in favor of early termination.

      At the court’s direction, the United States Probation Office responded to

Cochran’s motion. In its response, the probation office stated that Cochran had

complied with the conditions related to sex offenders (as confirmed by regular

polygraph examinations), completed sex offender treatment, maintained steady

employment, cooperated with his probation officer, and demonstrated a good

attitude and a level of maturity not evident when he was first released from prison.

Nonetheless, the probation office concluded that while Cochran had “been doing

very well over the past several years, the U.S. Probation Office, under our national

policy for sex offenders, does NOT recommend early terminations for persons

convicted of sex offenses.”

      The district court denied Cochran’s motion for early termination. The court

commended Cochran for his compliance with the terms of his supervised release so

far, but found that, “given the nature of the Defendant’s offense and previous




                                          3
               Case: 19-13090     Date Filed: 05/18/2020   Page: 4 of 6



violations of supervised release, it is not appropriate to terminate Defendant’s

supervised release.” This appeal followed.

                                          II.

      District courts are authorized by statute to terminate a defendant’s term of

supervised release early if the defendant has completed at least one year of

supervised release and the court “is satisfied that such action is warranted by the

conduct of the defendant released and the interest of justice.” 18 U.S.C.

§ 3583(e)(1). In determining whether early termination is warranted, the district

court must consider the nature and circumstances of the offense and the history and

characteristics of the defendant; the need for deterrence, to protect the public, and

to provide correctional treatment for the defendant; the advisory Sentencing

Guidelines and pertinent U.S. Sentencing Commission policy statements; the need

to avoid unwarranted sentencing disparities; and the need to provide restitution to

any victims of the offense. Id.; see 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D), (a)(4)–

(7); United States v. Johnson, 877 F.3d 993, 997 (11th Cir. 2017).

      We review a district court’s denial of a motion for early termination of

supervised release for an abuse of discretion. Johnson, 877 F.3d at 997. Under

this standard, we will reverse only if we are left with a “definite and firm

conviction that the [district] court committed a clear error of judgment in the

conclusion it reached.” United States v. Taylor, 338 F.3d 1280, 1283 (11th Cir.



                                          4
                 Case: 19-13090     Date Filed: 05/18/2020    Page: 5 of 6



2003) (alteration in original) (citation omitted). A district court abuses its

discretion if it fails to provide a sufficient explanation for its denial of a

defendant’s motion to permit meaningful appellate review. Johnson, 877 F.3d at

997–98. In ruling on a motion for early termination of supervised release, the

“sentencing court need not explain each factor’s applicability, nor always explicitly

articulate that it considered the factors,” but we must be able to discern from the

order and the record that the district court considered the applicable § 3553(a)

factors. Id. at 998.

         Cochran argues that the district court failed to consider the relevant

sentencing factors and make an individualized determination on his motion. He

contends that the court’s reference to the probation office’s response indicates that

the court applied a blanket policy to deny early termination in all sex-offender

cases. He further argues that the district court improperly failed to implement its

order on his first motion for early termination—in which, Cochran says, the court

“adopted Probation’s recommendation to terminate him early if he went for

eighteen (18) months without any new violations or issues of concern.” We do not

agree.

         As an initial matter, the district court did not state in its November 2017

order that it would grant a motion for early termination after another 18 months of

compliance; instead, the court stated that it would “consider granting” such a



                                             5
              Case: 19-13090     Date Filed: 05/18/2020    Page: 6 of 6



motion, and that is what it did here. Moreover, it is apparent from the court’s order

and the record as a whole that the court considered the applicable statutory

sentencing factors and made an individualized determination that early termination

was not appropriate. The order referenced both of Cochran’s motions for early

termination, each of which contained a discussion of the applicable § 3553(a)

factors. And in explaining its denial of Cochran’s motion, the court referred to

Cochran’s recent compliance with the terms of his supervised release, the nature of

his offense, and his previous violations, demonstrating that the court considered—

and based its decision on—“the nature and circumstances of the offense and the

history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

      On this record, we cannot say that the district court abused its discretion in

denying Cochran’s motion for early termination of his supervised release. We

therefore affirm.

      AFFIRMED.




                                          6